UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-166343 KIRIN INTERNATIONAL HOLDING, INC. (Exact name of registrant as specified in its charter) Nevada 27-1636887 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) South Building of China Overseas Plaza No. 8 Guanghua Dongli Road Chaoyang District, Beijing, 100020 People’s Republic of China N/A (Address of principal executive offices) (Zip Code) +86 10 6577 2050 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o No x There were 20,560,016 shares of the Registrant’s common stock outstanding at May 21, 2012. KIRIN INTERNATIONAL HOLDING, INC. FORM 10-Q QUARTERLY REPORT MARCH 31, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 PART II PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 16 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended,(Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about the following subjects: · business strategies; · growth opportunities; · competitive position; · market outlook; · expected financial position; · expected results of operations; · future cash flows; · financing plans; · plans and objectives of management; · tax treatment of the March 2011 acquisition of Kirin China Holding, Ltd.; and · any other statements regarding future growth, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You should consider the areas of risk and uncertainty described above and discussed under “Risk Factors” included in the Company’s Annual Report on Form 10-K, as filed with the Securities and Exchange Commission (the “Commission”) on March 30, 2012. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT In this Report, unless otherwise noted or as the context otherwise requires: “the Company,” “Kirin,” “we,” “us,” and “our” refers to the combined company Kirin International Holding, Inc. and its subsidiaries. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. KIRIN INTERNATIONAL HOLDING, INC. CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) TABLE OF CONTENTS Financial Statements: PAGE Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) F-3 Consolidated Statements of Cash Flows F-4 Notes to the Consolidated Financial Statements F-5 F-1 KIRIN INTERNATIONAL HOLDING, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Revenue in excess of billings Prepayments Other receivables Receivable from a trust equity owner (Note 16(2)) Real estate properties and land lots under development Property and equipment, net Deferred tax assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Accounts payable $ $ Income taxes payable Other taxes payable Other payables and accrued liabilities Customer deposits Loans payable Deferred tax liabilities Total liabilities Commitments and contingencies (Note 17) Stockholders’ equity Preferred stock at $0.0001 par value; 100,000,000 shares authorized; none issued or outstanding - - Common stock at $0.0001 par value; 500,000,000 shares authorized; 20,560,016 shares issued and outstanding on March 31, 2012 and December 31, 2011 Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to theconsolidated financial statements * None of the assets of the VIEs can be used only to settle obligations of the consolidated VIEs. Conversely, liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 1). F-2 KIRIN INTERNATIONAL HOLDING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, (Unaudited) (Unaudited) Revenue from real estate sales, net $ $ Cost of real estate sales Gross profit (loss) (5,837,177 ) Operating expenses Selling expenses General and administrative expenses Total operating expenses Income (loss) from operations (7,553,725 ) Other income (expenses) Government grant - Interest expense (447,106 ) (625,001 ) Total other expenses ) (382,187 ) Loss before income taxes (8,000,831 ) (352,705 ) Income taxes benefit (1,444,118 ) (41,608 ) Net loss $ ) $ ) Other comprehensive income Foreign currency translation adjustment Comprehensive income (loss) $ ) $ Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average shares outstanding See notes to the consolidated financial statements F-3 KIRIN INTERNATIONAL HOLDING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities: Netloss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation Stock-based compensation - Deferred tax benefit ) ) Changes in operating assets and liabilities Restricted cash ) ) Accounts receivable ) Revenue in excess of billings Prepayments ) Other receivables ) ) Receivable from a trust equity owner - Real estate properties and land lots under development ) Accounts payable ) Income taxes payable ) Other taxes payable ) Other payables and accrued liabilities Customer deposits Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of equipment ) ) Cash flows from financing activities: Proceeds from loans - Total repayment of a loan ) - Net proceeds from investment units issued - Repayments of due to a stockholder - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of the period Cash and cash equivalents - end of the period $ $ Supplementary cash flow information Cash paid for income tax $ - $ - Cash paid for interest expense $ $ See notes to the consolidated financial statements F-4 KIRIN INTERNATIONAL HOLDING, INC. NOTES TO THECONSOLIDATEDFINANCIAL STATEMENTS (UNAUDITED) Note 1 – Organization, Variable Interest Entities and Summary of Significant Accounting Policies (1) Organization Kirin International Holding, Inc. (the “Company”, formerly known as Ciglarette, Inc.) was incorporated on December 23, 2009 under the laws of the State of Nevada.The Company was a development stage company and has not generated significant revenue since inception to March 1, 2011. On March 1, 2011 (the “Closing Date”), the Company entered into a Share Exchange Agreement by and among (i) the Company, (ii) the Company’s principal stockholder, (iii) Kirin China Holding Limited, a company established under the laws of British Virgin Islands on July 6, 2010 (“Kirin China”), and (iv) the former shareholders of Kirin China, pursuant to which the former shareholders of Kirin China transferred to the Company all of their shares of Kirin China in exchange for the issuance of 18,547,297 shares of the Company’s common stock, which represented 98.4% of the Company’s total shares outstanding immediately following the closing of the transaction (such transaction, the “Share Exchange”).As a result of the Share Exchange, Kirin China became the Company’s wholly-owned subsidiary. The Share Exchange has been accounted for as a recapitalization, whereby the Company is deemed to be the legal acquirer and Kirin China is the accounting acquirer (legal acquiree). The financial statements before the date of the Share Exchange are those of Kirin China with the results of the Company being consolidated from the date of the Share Exchange. The equity section and earnings per share has been retroactively restated to reflect the reverse acquisition and no goodwill was recorded. On the Closing Date, and immediately prior to the Share Exchange,the Company entered into a Contribution and Assumption Agreement with Ciglarette International, Inc., a 80%-owned subsidiary, pursuant to which the Company contributed substantially all of its assets to Ciglarette International, Inc., and Ciglarette International, Inc. assumed all of the Company’s debts and other liabilities (the “Reorganization”). In addition, on the Closing Date, the Company entered into an agreement of sale (the “Agreement of Sale”) with Lisan Rahman, former principal shareholder (“Rahman”), pursuant to which the Company sold to Rahman all of the shares of Ciglarette International, Inc.’s common stock owned by the Company in exchange for the cancellation of 2,500,000 shares of the Company’s common stock owned by Rahman (the “Spin-Out”).Rahman also waived any and all rights and interests he has, had or may have with respect to such cancelled shares. The Reorganization and Spin-Out were consummated immediately prior to the Share Exchange. The Reorganization was consummated immediately prior to the Spin-Out. Furthermore, immediately prior to the Share Exchange and immediately following the Spin-Out, 3,094,297 shares ofthe Company'scommon stock then outstanding were cancelled and retired.Kirin China deposited $50,000 into an escrow account which amount was paid to the former owners of the cancelled shares as a result of the Share Exchange having been consummated. F-5 On the Closing Date and immediately following the Share Exchange, and on July 15, 2011, the Company completed an initial and the second closing of a private offering (the “Offering”) of investment units (each a “Unit” and collectively, the “Units”) each consisting of four (4) shares of common stock, a three-year series A warrant to purchase one (1) share of common stock of the Company at an exercise price of $6.25 per share (the “Series A Warrants”) and a three-year Series B warrant to purchase one (1) share of common stock of the Company at an exercise price of $7.50 per share (the “Series B Warrants” and collectively with the Series A Warrants, the “Investor Warrants”).An aggregate of 169,004 Units were sold in the Offering for gross proceeds to the Company of $3,380,080.The Company received $2,331,656 net proceeds from the Offering after deducting related issuance costs.As a result of the Offering, the Company issued an aggregate of 676,016 shares of common stock (the “Shares”) and warrants to acquire an aggregate of 338,008 shares of our common stock to the investors in the Offering. In connection with the Offering, the Company issued 920,000 shares of common stock to the placement agent.The Company also issued warrants to acquire an aggregate of 54,082 shares of the company’s common stock (the “Agent Warrants”) to the placement agent.The Agent Warrants are exercisable for a period of five years from the original issuance date with an exercise price of $5.00 per share. The exercise prices of both the Investor Warrants and the Agent Warrants are subject to adjustment upon certain events, such as stock splits, combinations, dividends, distributions, reclassifications, mergers or other corporate change and dilutive issuances. Kirin China owns all of the share capital of Kirin Huaxia Development Limited (“Kirin Development”), a Hong Kong company established on July 27, 2010, which owns all of the share capital of Shijiazhuang Kirin Management Consulting Co., Ltd. (“Kirin Management”), a wholly foreign owned enterprise in Shijiazhuang City, Hebei Province, the People’s Republic of China (the “PRC” or “China”). Kirin China has the following Operating Companies in China: ● Hebei Zhongding Real Estate Development Co. Ltd., (“Hebei Zhongding”). Hebei Zhongding was incorporated in the name of Xingtai Zhongchao Real Estate Company Limited as a limited liability company under the laws of the PRC on April 7, 2004, and was transformed into a limited liability corporation, changing its name to Hebei Zhongding Real Estate Development Co., Ltd. on July 16, 2007. Hebei Zhongding authorized and issued 45,000,000 shares at Renminbi (RMB) 1 ($0.1207) per share. Share capital of approximately $5,430,517 was fully paid by Jianhe Guo, Jianfei Guo, Li Zhao, Liying Li and Liping Bi (collectively referred to as “Hebei Zhongding Trustees”). ● Xingtai Zhongding Jiye Real Estate Development Co., Ltd. (“Xingtai Zhongding”).Xingtai Zhongding was established by Xingtai Business Investment Co., Ltd. (“Business Investment”) for a fully paid registered capital of $1,096,187 on August 7, 2008. On March 5, 2009, Xingtai Zhongding increased its registered and paid-in capital to $11,701,936 by contributions in forms of land use rights.Business Investment is wholly owned by Huaxia Kirin (Beijing) Technology Development Co., Ltd., which is subsequently owned by Jianfeng Guo (8%) and Liping Bi (92%, spouse of Jianfeng Guo).On December 31, 2009, Business Investment transferred its ownership in Xingtai Zhongding to Jianfeng Guo (51%), Haifeng Liu (41%) and Yuelai Xie (8%).On June 9, 2010, Haifeng Liu transferred his shareholding in Xingtai Zhongding to Huaxia Kirin (Tianjin) Equity Investment Fund Management Co., Ltd.Huaxia Kirin (Tianjin) Equity Investment Fund Management Co., Ltd. and Yuelai Xie are collectively referred to as “Xingtai Zhongding Trustees”. F-6 Pursuant to trust agreements entered into between Jianfeng Guo and each of Hebei Zhongding Trustees and Xingtai Zhongding Trustees, Jianfeng Guo is deemed to be the beneficiary owner of all the shares of Hebei Zhongding and Xingtai Zhongding. Hebei Zhongding and Xingtai Zhongding are collectively referred to as the “Operating Companies”. The Operating Companies have following subsidiaries: ●
